Name: Commission Regulation (EEC) No 907/93 of 19 April 1993 fixing the minimum selling prices for beef put up for sale under the invitation to tender referred to in Regulation (EEC) No 809/93
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 4. 93 Official Journal of the European Communities No L 94/5 COMMISSION REGULATION (EEC) No 907/93 of 19 April 1993 fixing the minimum selling prices for beef put up for sale under the invitation to tender referred to in Regulation (EEC) No 809/93 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 125/93 (2), and in particular Article 7 (3) thereof, . Whereas tenders have been invited for certain quantities of beef fixed by Commission Regulation (EEC) No 809/93 (3) ; Whereas, pursuant to Article 9 of Commission Regulation (EEC) No 2173/79 (4), as amended by Regulation (EEC) No 1809/87 O, the minimum selling prices for meat put up for sale by tender should be fixed, taking into account tenders submitted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 The minimum selling prices for beef for the invitation to tender held in accordance with Regulation (EEC) No 809/93 for which the time limit for the submission of tenders was 7 April 1993 are as set out in the Annex hereto. Article 2 The Regulation shall enter into force on 20 April 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 April 1993 . For the Commission Rene STEICHEN Member of the Commission ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO Estado miembro Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Member State Ã tat membre Stato membro Lid-Staat Estado-membro Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products Produits Prodotti Produkten Produtos Precio mÃ ­nimo expresado en ecus por tonelada Mindstepriser i ECU/ton Mindestpreise, ausgedrÃ ¼ckt in ECU/Tonne Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ  Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ Ecu Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ Minimum prices expressed in ECU per tonne Prix minimaux exprimÃ ©s en Ã ©cus par tonne Prezzi minimi espressi in ecu per tonnellata Minimumprijzen uitgedrukt in ecu per ton PreÃ §o mÃ ­nimo expresso em ecus por tonelada United Kingdom Forequarter flanks 1 528 Ireland Plates/flanks  France Caisse B 1 631 (  ) OJ No L 148, 28. 6. 1968, p. 24. (2) OJ No L 18, 27. 1 . 1993, p. 1 . (3) OJ No L 82, 3 . 4. 1993, p. 11 . (4) OJ No L 251 , 5 . 10. 1979, p . 12. (Ã  OJ No L 170, 30. 6. 1987, p. 23.